Citation Nr: 0303084	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  98-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbar strain with an L4-S1 disc bulge.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1989 to September 1993.  She also had subsequent reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
40 percent for the veteran's service-connected lumbar strain 
with an L4-S1 disc bulge.  The veteran's appeal was remanded 
to the RO in December 1999 and June 2001 for additional 
development.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected lumbar strain with an 
L4-S1 disc bulge is manifested by complaints of low back pain 
radiating down the back of her legs, muscle spasm, as well as 
numbness and decreased strength in her lower extremities, 
with objective evaluation findings of decreased range of 
motion with pain; and a small remnant of slight decrease in 
sensation on the left dorsum of the foot in between the first 
and second toes (in the distribution of the L5 nerve root on 
the left).  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for the service-connected lumbar strain with an L4-S1 disc 
bulge have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.321(b)(1) (2002); and 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to, 
and since, September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the May 1998 statement of the case, an 
August 2001 letter, and the November 2001 supplemental 
statement of the case, the RO, along with the Board in a 
November 2002 letter, informed the veteran and her 
representative of the provisions of the VCAA, the old and 
revised criteria used to adjudicate her increased rating 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific type of information necessary 
from the veteran.  Initially, in May 1998, the veteran 
responded to the statement of the case with her substantive 
appeal in which she asserted that the severity of her low 
back symptoms warranted a 60 percent disability rating for 
her service-connected lumbar strain with an L4-S1 disc bulge.  
Subsequently, however, the veteran failed to respond to the 
RO's August 2001 letter, the November 2001 supplemental 
statement of the case, as well as the Board's October 2002 
letter.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  Further, 
during the current appeal, the veteran has been accorded two 
pertinent VA examinations.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Factual Background

According to the service medical records, in June 1991, the 
veteran reported that, earlier that month while lifting 
mattresses, she experienced the acute onset of low back pain 
following a "popping" sound.  In addition to low back pain, 
the veteran also described posterior thigh and calf 
paresthesias.  Magnetic resonance imaging completed July 1991 
showed intact vertebral bodies, no narrowing of the 
interspaces, unremarkable discs with no evidence of bulging 
or herniation, no abnormality of the apophyseal joints, and 
no evidence of spinal canal or neural foraminal stenosis.  No 
lesions were identified.  

Due to the veteran's continued complaints of low back pain, 
in August 1991, she underwent a limited bone scan which 
reflected a very slight thoracolumbar scoliosis.  Otherwise, 
the evaluation was unremarkable.  

In September 1991, the veteran's myofascial low back pain was 
found to have been improving.  In particular, the veteran 
showed marked improvement in the active range of motion of 
her low back.  She had forward flexion to her knees and 
lateral flexion of 50 percent.  

A November 1992 Medical Board Report included the diagnosis 
of myofascial pain syndrome of the lumbosacral spine as well 
as the conclusion that this disability did not exist prior to 
entry into active military duty.  A physical examination of 
the veteran's lumbosacral spine had included the veteran's 
complaints of low back pain and stiffness radiating down her 
posterior legs and had demonstrated marked decrease in 
flexibility, limited flexion to 10 to 15 degrees, no 
deformity or muscle spasm, no tenderness to palpation, a slow 
gait, guarded transfers, negative straight leg raising test 
at 90 degrees bilaterally, full strength and sensation in 
both lower extremities, and deep tendon reflexes which were 
2+ and symmetrical at the knees and ankles.  

Service medical records dated in February 1993 indicated that 
the veteran's myofascial mechanical low back pain was 
improving.  In the following month, the veteran sought 
treatment for low back pain.  X-rays taken at that time were 
normal.  Although the veteran had difficulty walking on her 
heels and toes, she had range of motion with only slight 
difficulty, and a neurological evaluation was within normal 
limits.  The examiner concluded that the veteran's low back 
pain symptomatology had improved.  

At the separation examination conducted in August 1993, the 
veteran reported that she was experiencing at that time, or 
had previously had, recurrent back pain.  The examiner noted 
that the veteran had had chronic low back pain since June 
1991 with possible sciatic nerve pain.  The separation 
examination demonstrated that the veteran's spine was normal.  

VA x-rays taken of the veteran's lumbosacral spine in April 
1994 showed gross anatomic alignment and normal 
mineralization, no evidence of a fracture or irregularity, 
and normal soft tissues.  The examining radiologist concluded 
that the radiographic films of the veteran's lumbosacral 
spine were normal.  

At a private examination conducted in June 1996, the veteran 
complained of low back pain radiating down the back of both 
legs with numbness, tingling, and weakness.  A physical 
examination demonstrated tenderness of L3, L4, L5, and sacrum 
to palpation; flexion to 32 degrees (with normal being 
60 degrees); extension of 16 degrees with pain elicited (with 
normal being 25 degrees); right lateral flexion of 15 degrees 
with pain elicited (with normal being 25 degrees); left 
lateral flexion of 19 degrees with pain elicited (with normal 
being 25 degrees); and straight leg raising of 25 degrees on 
the right and 15 degrees on the left.  X-rays showed 
subluxation of L4, L5, and pelvis; facet syndrome; decreased 
disc space of the lumbar spine; lumbar sprain; shifting of 
the pelvis left 5 millimeters; and tilting of the pelvis 
3 millimeters.  

The examining physician recommended specialized neurological 
testing and magnetic resonance imaging.  In addition, the 
doctor expressed his opinion that the veteran had a lumbar 
sprain/strain with radiculopathy, a suspected herniated disc 
of the lumbar spine, and an osseous manifestation of a 
subluxation reflecting decreased range of motion, increased 
open wedge bilaterally, and decreased disc space.  The 
physician specifically diagnosed lumbar sprain/strain, 
osseous manifestation of subluxations of the lumbar spine, 
bulging lumbar disc, and lumbar radiculopathy.  

Approximately one month later in July 1996, the veteran 
underwent magnetic resonance imaging of her lumbar spine.  
This testing showed a disc bulge at L4-L5 which caused 
impingement on the anterior spinal canal, a disc bulge at 
L5-S1 which resided in the epidural fat, and no evidence of 
spinal stenosis or nerve root clumping.  

Based on this service, and post-service, medical evidence, 
the RO, by an October 1996 rating action, granted service 
connection for lumbar strain with an L4-S1 disc bulge.  
Additionally, the RO awarded a 10 percent rating to this 
disability, effective from September 27th, 1993 and a 
40 percent evaluation, effective from June 13th, 1996.  

The evaluation for the veteran's service-connected lumbar 
strain with an L4-S1 disc bulge remains evaluated as 
40 percent disabling.  According to the pertinent medical 
evidence received during the current appeal, x-rays taken of 
the veteran's lumbar spine in June 1996 showed a lumbar tilt 
to the left as well as preserved vertebral body heights, 
pedicles, and joint spaces.  In addition, a November 1996 
record noted frequent low back spasm.  

A July 1996 private medical record noted the veteran's low 
back complaints of pain with "pins, needles, and tingling 
going down to the legs" as well as the results of magnetic 
resonance imaging completed earlier that month which showed 
the presence of a small disc bulge at L4-L5 (which appeared 
to be causing impingement  upon the anterior spinal canal) 
and L5-S1 but no evidence of stenosis or nerve root clumping.  
The physician diagnosed lumbar bulging disc, lumbar 
radiculopathy, and osseous manifestations of subluxations.  
In addition, the doctor expressed his opinion that the 
veteran's lumbar radiculopathy (which was caused by the 
bulging disc at the L4-L5 and L5-S1 area) was a permanent 
disorder that would result in ongoing symptomatology on an 
intermittent basis.  

In February 1997, the veteran was hospitalized at a private 
medical facility for several days with complaints of a 
burning back pain radiating down her legs.  She denied any 
sensory or motor deficits.  A physical examination 
demonstrated feelings at L4-S1 and motor and sensory 
capabilities which were within normal limits.  The veteran 
did not allow the examiner to bend her knees.  X-rays taken 
of the veteran's lumbar spine showed no acute changes and 
mild narrowing of the disc space at L5-S1.  The veteran was 
discharged with diagnoses of a herniated lumbar disc, lumbar 
radiculopathy, and severe intractable back pain and was then 
transferred to the local VA hospital, where she stayed for 
two days.  

According to the record of the VA hospitalization, the 
veteran complained of a nearly one week episode of acute low 
back pain radiating to both of her lower extremities.  She 
reported having no relief with muscle relaxants.  She denied 
weakness or bowel or bladder changes.  

A physical examination demonstrated pinpoint tenderness in 
the bilateral paraspinal muscles, motor strength of 5/5, 
sensation which was intact to pinprick, proprioception, deep 
tendon reflexes which were 2+ throughout, and a normal 
sphincter tone.  Magnetic resonance imaging completed on the 
veteran's lumbar spine was normal.  No herniated nucleus 
pulposus or tumors were seen.  The veteran was given Valium 
and Percocet with good relief.  She was discharged to her 
home with instructions to seek outpatient physical therapy 
treatment.  

Between April 1997 and December 1997, the veteran 
occasionally sought VA treatment for complaints of burning 
low back pain radiating down her legs.  Physical examinations 
conducted during these treatment sessions demonstrated 
cranial nerves II-XII and deep tendon reflexes which were 
within normal limits, normal dermatome (intact to light touch 
from L1 to S2), intact sensory and motor system, intact gait, 
symmetrical lower extremity weakness, lower extremity 
strength of 4+/5, positive leg lifts at 25 degrees 
bilaterally, and straight leg raising which elicited pain in 
the low back and legs.  

In February 1998, the veteran underwent a VA spine 
examination, at which time she complained of radicular back 
pain involving her left leg in an L5 distribution.  She 
reported that she took Valium for her pain.  In addition, she 
denied any bowel or bladder incontinence.  

A physical examination demonstrated 5/5 strength in her 
iliopsoas, quadriceps, hamstrings, gastrocnemius, tibialis 
anterior, and extensor hallucis longus muscles bilaterally; a 
sensory evaluation which was intact to all modalities; 
2+ reflexes in the knees bilaterally; 2+ reflexes in the 
ankles bilaterally; an antalgic gait; and decreased range of 
motion (including 30 degrees of forward flexion, 20 degrees 
of backward extension, and 20 degrees of lateral bending).  
X-rays taken of the veteran's lumbar spine were normal and 
showed mild left convex scoliosis which was probably 
positional (given the normal alignment) and no subluxations, 
fractures, or degenerative changes.  The examiner provided an 
impression of left-sided sciatica and some mild low back 
pain.  Although the examiner stated that the veteran's low 
back pain was of unclear etiology, this physician also 
expressed his opinion that the veteran's back pain was 
"certainly musculoskeletal in etiology."  

Magnetic resonance imaging completed on the veteran's lumbar 
spine in March 1998 reflected the presence of focal central 
disc herniation at the level of L5-S1 without significant 
mass effect on the thecal sac.  This test also showed no 
evidence of nerve root impingement or disc herniation at the 
level of L4-L5.  

In October 2001, the veteran underwent a VA brain and spinal 
cord examination, at which time she complained of a chronic 
burning back pain radiating down her legs.  She explained 
that this discomfort interferes with her lifestyle and that 
she uses ice packs but not medication to relieve her pain.  
Although the veteran stated that this condition has 
stabilized, she noted that she experiences severe flare-ups 
which occur randomly approximately two to three times a month 
and last twenty four hours and which involve "much, much 
worse" back pain as well as a worsening of the bilateral 
sciatic-like pain.  She denied any weakness, falls, or 
numbness.  

The veteran had normal sensation in all of her cranial 
nerves.  A motor examination of her lower extremities was 
normal and, in particular, demonstrated negative straight leg 
raising bilaterally and a normal 5/5 muscle strength on hip 
extension-flexion, knee extension-flexion, dorsiflexion, 
plantar flexion, and extensor hallucis longus.  A reflex 
evaluation reflected 2+ reflexes in both knees, 1+ reflexes 
equally and symmetrically in both hips, and no Babinski sign.  
A detailed sensory examination by light touch and pinprick 
indicated a small remnant of slight decrease in sensation on 
the left dorsum of the foot in between the first and second 
toes (which the examiner explained was in the distribution of 
the L5 nerve root on the left and which the veteran was not 
aware of), and no functional impairment of the peripheral or 
autonomic nervous systems.  

Further examination of the veteran's lumbar spine 
demonstrated 45 degrees of flexion (with 80 degrees expected, 
with pain on passive range of motion at that level, and with 
the ability to bend to only 15 degrees during a severe 
exacerbation), 20 degrees of extension (with 25 degrees 
expected), 30 degrees of lumbar twisting (with 80 degrees 
expected), and 45 degrees of bilateral bending (which, the 
examiner explained, was normal and which produced pain upon 
bending to the right).  The veteran explained that, during 
flare-ups, she can move zero degrees on extension and that 
she experiences more pain when attempting to complete the 
remaining ranges of motion of her low back.  Based upon the 
veteran's statements, the examiner concluded that the 
function of the veteran's lumbar spine is exacerbated during 
flare-ups by pain but not by fatigue, weakness, or lack of 
endurance.  

The examiner diagnosed lumbosacral strain and bilateral 
sciatic pain accompanied by a very mild left L5 radicular 
sensory component but no motor component.  The examiner noted 
that the etiology of the veteran's bilateral sciatic pain was 
difficult to determine.  The examiner explained that, even 
though the veteran's bilateral sciatic pain could certainly 
be the result of a disc bulge, no significant disc bulges 
have ever been shown radiographically.  In addition, the 
examiner noted his opinion that the veteran's bilateral 
sciatic pain could also be the result of a mechanical 
structural component secondary to her lumbar strain.  
However, the examiner expressed his opinion that the 
veteran's mild residual sciatic pain and sensory 
radiculopathy with little relief "is more likely than not 
secondary to a previous disc herniation" and "is not at 
least as likely as not secondary to a lumbosacral strain."  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Before specifically addressing the question of the rating 
assigned to the veteran's service-connected low back 
disability, the Board acknowledges that the schedular 
criteria by which intervertebral disc syndrome is rated 
changed during the pendency of the veteran's appeal.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, adjudication of an 
increased rating claim for the service-connected lumbar 
strain with an L4-S1 disc bulge must also include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

According to the criteria in effect prior to September 23, 
2002, evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted the 
assignment of a 40 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc with little intermittent relief was necessary for the 
assignment of a 60 percent disability evaluation.  Id.  An 
evaluation greater than 60 percent was not assignable under 
this Diagnostic Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months warrants the assignment of a 
40 percent disability rating.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrants the 
assignment of a 60 percent disability rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episodes is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Note 3 following Diagnostic Code 5293, effective 
September 23, 2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the lumbar spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the lumbar spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) require that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
her service-connected lumbar strain with an L4-S1 disc bulge 
is more severe than the current 40 percent evaluation 
indicates.  In particular, she has cited low back pain 
radiating down the back of her legs, muscle spasm, as well as 
numbness and decreased strength in her lower extremities.  
She has maintained that the severity of this symptomatology 
necessitates the assignment of a 60 percent rating for her 
service-connected low back disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected low back 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The evidence of record indicates that the veteran's 
service-connected post-operative lumbosacral strain with 
degenerative disc disease at L5-S1 is manifested by 
complaints of low back pain radiating down the back of her 
legs, muscle spasm, as well as numbness and decreased 
strength in her lower extremities, with objective evaluation 
findings of decreased range of motion with pain; a normal 
motor function of the lower extremities; negative straight 
leg raising bilaterally; a normal 5/5 muscle strength on hip 
extension-flexion, knee extension-flexion, dorsiflexion, 
plantar flexion, and extensor hallucis longus; 2+ reflexes in 
both knees; 1+ reflexes equally and symmetrically in both 
hips; no Babinski sign; normal sensation in all cranial 
nerves; a small remnant of slight decrease in sensation on 
the left dorsum of the foot in between the first and second 
toes (in the distribution of the L5 nerve root on the left); 
and no functional impairment of the peripheral or autonomic 
nervous systems.  

The Board acknowledges the veteran's complaints.  
Significantly, however, the recent pertinent medical evidence 
of record fails to demonstrate the presence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  As such, a 60 percent 
rating for the veteran's service-connected low back 
disability under the pertinent regulatory requirements in 
effect prior to September 23, 2002 cannot be awarded.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Additionally, a disability evaluation greater than current 
40 percent rating is not warranted under the "new" version 
of Diagnostic Code 5293, which became effective on 
September 23, 2002.  As the Board has discussed in this 
decision, the new schedular criteria for evaluation of 
intervertebral disc syndrome allows for the rating to be 
based upon either the total duration of incapacitating 
episodes over the past 12 months or a combination, under 
Section 4.25, of separate evaluations of the chronic 
orthopedic and neurologic manifestations, whichever results 
in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  

In this regard, the Board notes that the "new" schedular 
criteria for Diagnostic Code 5293 allows for the assignment 
of a 60 percent disability rating based upon evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  Significantly, 
however, the recent pertinent medical evidence associated 
with the veteran's claims folder does not illustrate that the 
veteran has undergone the requisite periods of "acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician" to warrant the assignment of a 60 percent 
disability evaluation.  See, 38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293, effective September 23, 2002.  
Consequently, an increased rating of 60 percent for the 
veteran's service-connected low back disability is not 
warranted under the new regulatory criteria.  

Further, the Board acknowledges that the "new" schedular 
criteria for Diagnostic Code 5293 also allows for the 
combination of ratings of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher evaluation.  Significantly, however, this alternative 
method for rating the veteran's service-connected low back 
disability does not result in an evaluation greater than the 
current 40 percent rating.  

Specifically, other than a finding of a small remnant of 
slight decrease in sensation on the left dorsum of the foot 
in between the first and second toes in the distribution of 
the L5 nerve root on the left (which the veteran did not 
notice), the recent pertinent medical evidence reflects 
essentially negative neurological findings associated with 
the veteran's service-connected low back disability.  Thus, a 
compensable rating under the relevant Diagnostic Code based 
upon any such neurological impairment cannot be granted.  
See, 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8540, 
8620-8630, 8720-8730 (2002).  Furthermore, this evidence does 
not demonstrate a fractured vertebra, complete bony fixation 
(ankylosis) of the spine, or ankylosis of the lumbar spine.  
Thus, compensable ratings under the relevant Diagnostic Codes 
based on such impairment cannot be awarded.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, and 5289 (2002).  In 
addition, even if the limitation of motion of the veteran's 
lumbar spine is considered to be severe, such a determination 
would only result in the assignment of a 40 percent 
disability evaluation.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  As such, a disability rating greater than 
the current evaluation of 40 percent cannot be granted based 
on the "new" schedular criteria effective since 
September 23, 2002.  

Moreover, the Board acknowledges the veteran's complaints of 
severe flare-ups which occur randomly approximately two to 
three times a month and last twenty four hours and which 
involve "much, much worse" back pain.  The veteran has also 
noted that, during flare-ups, she can move zero degrees on 
extension and that she experiences more pain when attempting 
to complete the remaining ranges of motion of her low back.  
In this regard, the Board also notes that the recent medical 
evidence reflects the veteran's complaints of pain on ranges 
of motion of her lumbar spine.  

Significantly, however, the recent pertinent medical evidence 
of record also illustrates a normal motor function of the 
lower extremities; negative straight leg raising bilaterally; 
a normal 5/5 muscle strength on hip extension-flexion, knee 
extension-flexion, dorsiflexion, plantar flexion, and 
extensor hallucis longus; and essentially negative 
neurological impairment.  Furthermore, the veteran has denied 
any weakness, falls, or numbness.  Thus, the Board concludes 
that the current 40 percent rating for the veteran's 
service-connected low back disability contemplates any 
functional impairment, pain, and weakness experienced by the 
veteran as a result of this service-connected disorder.  In 
other words, the current 40 percent evaluation for this 
disability reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of her low back.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Moreover, the evidence does not show that the veteran's 
service-connected back disability has been more severe any 
time during the period of this initial evaluation.  
Fenderson, 12 Vet. App. 119.

Consequently, a rating greater than the current evaluation of 
40 percent for the veteran's service-connected lumbar strain 
with an L4-S1 disc bulge is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The preponderance of 
the evidence is against an award of a disability evaluation 
greater than 40 percent for this service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's increased rating claim but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the current 
40 percent rating is provided for the veteran's 
service-connected low back disability under the old and new 
schedular criteria for Diagnostic Code 5293.  However, the 
medical evidence supporting a rating greater than the 
currently assigned 40 percent is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for her 
service-connected post-operative lumbar strain with an L4-S1 
disc bulge to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  
This disability is appropriately rated under the schedular 
criteria.




ORDER

An initial rating in excess of 40 percent for the 
service-connected lumbar strain with an L4-S1 disc bulge is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

